Warren E. Burger: We will hear arguments next in 73-1012, Gulf Oil against Copp Paving Company.
Moses Lasky: Mr. Chief Justice --
Warren E. Burger: Mr. Lasky.
Moses Lasky: -- and may it please the Court. This case concerns the jurisdictional requirements of interstate commerce in three Sections of the Clayton Act. Section 2 which is the Robinson-Patman Act, Section 3 which is the provision prohibiting certain tie-in arrangements and Section 7 which is commonly called the Celler-Kefauver Act or Amendment which has to do with mergers and acquisitions. The case does not involve any question at all of what Congress’ has powers are. It involves no question what Congress can do. It only involves the question of what in fact it has seen fit to do by the legislation it has enacted. Now the starting point, I assume of any consideration of what an act of Congress means is the language of the Act of Congress. The jurisdictional requirements of the three Acts that I speak of are much the same and are to be contrasted with the provision of the Sherman Act because they are much narrower. Now, each one of these three Acts, each one requires that the proscribed conduct have an effect and an impact on interstate or foreign commerce. Now, I'll use the word “commerce” hereafter for interstate or foreign commerce. The language of the three is identical. It is required that the “effect maybe substantially to lessen competition or attempt to create a monopoly in the line of commerce” and in this respect these three are identical with the Sherman Act. They require an effect or impact on interstate commerce, but the Sherman Act requires no more. Under the Sherman Act it makes no difference who commits the conduct or where it occurs if it has an effect on interstate commerce. But here under these three Clayton Act Sections, much more is required. Effect or impact which is expressly spelled out and required is only one of several of the tests of jurisdiction mandated by these Acts. Robinson-Patman requires, in addition to the effect or impact, that the discriminatory sale would be and I quote “by a person engaged in commerce, in the course of such commerce” and again a discrimination requires at least two sales to have a discrimination between it requires “either or any of the purchasers involved must be in commerce,” that’s in addition to the Effect or Impact Clause. Section 3 has almost the identical language. It requires that the tie-in conduct be that of a “person engaged in commerce in the course of such commerce.” In Section 7, the anti-acquisition section, requires not only that the effect be adverse on a line of commerce, but that the acquiring corporation be “a corporation engaged in commerce” and in addition, that the acquired corporation be a corporation engaged in commerce. Now, before we go further to discuss the effect of the Act besides from this case, it's necessary to find out what product we’re talking about because that's the key to this case. The product involved in this case is a substance known as asphaltic concrete, not asphalt. And I emphasize it is not liquid asphalt because liquid asphalt moves in interstate commerce and while this case started is one of what later became a consolidated as the Western Liquid Asphalt cases, the trial court carved out the asphaltic concrete aspects of it and left the liquid asphalt aspect still going, they're still in the Court, they're still proceeding with the rest of the Western Liquid Asphalt cases. Asphaltic concrete, let me say when the Court carved it out, the Court said at the beginning there seem to be a jurisdictional element upon asphaltic concrete. It directed the plaintiff to take all the discovery he needed on the jurisdictional elements, come back and make a showing and when that occurred, the Court ruled out the asphaltic concrete elements. Asphaltic concrete is a product made in California and which by its very nature cannot be sold across the state line. It's a bulky product, composed of 95% of rocks, sand and gravel which is mined in the local pits and the other 5% is liquid asphalt, also produced in California from California refineries. This material is used as a topping, black top, streets, roadways, driveways. In order to make it, you mix the rock with hot asphalt in a hot plant and the product has to be laid down before it cools. Consequently, it has to be laid down within 35 miles from the plant where it's made. That means it can't move in interstate commerce. The hot plants of all the parties in this case are located in California. The hot plants of the plaintiff were all located in the Los Angeles basin. The hot plants of the acquired corporation involved in the Section 7 aspect of this case, Sully-Miller are all located in the Los Angeles basin, that is to say Los Angeles County and the suburbs around it. None of the asphaltic concrete made or sold involved in this case ever got within 200 miles of an interstate border of California. Now, the Robinson-Patman in Section 3 accounts concerns sales of asphaltic concrete by the petitioner, industrial asphalt. It is accused of having discriminated and yet none of its asphaltic concrete sales ever got within 200 miles from the California border. None of never crossed the state line, none of never could cross a state line. Now, the Section 7 count involves the acquisition by Union Oil Company which is not in the asphaltic concrete business of one Sully-Miller. Sully-Miller has its plants solely in Los Angeles County and the neighborhood of Orange County and makes asphaltic concrete from local materials, sells it within a 35 mile range from Los Angeles. It also engages as a paving contractor and the complaint, the amended complaint in this case alleged that Sully-Miller's business was engaged -- being engaged primarily in the business of operating asphaltic concrete, hot plants and contracting street improvements. It's a street paver and all -- this appears at the appendix of Page 15. It is plants from the Los Angeles basin. It's a contractor in paving streets in that particular area, all 200 miles or thereabouts from the border. Now upon this state of undisputed fact, the District Court ruled that the jurisdictional requirements of Sections 2, 3 and 7 were absent. It said that the Robinson-Patman Act did not apply because no sale by industrial of asphaltic concrete was in commerce. No sale was made in the course of commerce. For the same reason they held that the Section 3, the tie-in section did not apply and it held that Section 7 did not apply to Union's acquisition of Sully-Miller for the simple reason that Sully-Miller was not a corporation engaged in commerce. I may add that the District Court also found there wasn't any effect on interstate commerce and it had given the plaintiff, the petitioner every opportunity show their jurisdictional facts. This case went to the Court of Appeals on an interlocutory appeal, allowed under 1292-B and that Court reversed. Now, until the decision in this case, it had been the uniformed decision of a mass of cases, the Robinson-Patman does not apply unless at least one of the sales, involving a discrimination crosses a state line. The Court of Appeals dismissed this state line test and it did it because it said asphaltic concrete is used on streets and roads. Streets and roads of all hook up and eventually something crosses the state line, so you have an interstate highway system. Therefore, the roads and the streets are linked up to “an instrumentality of commerce” and therefore said it as a matter of law, the seller and the sale are engaged in commerce. As for Sully-Miller, it held that as a matter of law, it was engaged in commerce because it sold asphaltic concrete for use on roads and because it paved streets, as I say all 200 miles from an interstate border. Now, the Ninth Circuit ignored the finding of no effect on the interstate commerce because it said that because an interstate instrumentality of commerce was involved a road, everybody was engaged in commerce and if you're engaged in commerce the effect for all those as a matter of law, I'm not going to discuss that. This Court, we petitioned for cert -- on the certiorari upon the Sherman Act issue and certiorari was not allowed on that so that's not before us. The proposition we advance now is that the judgment and decision was wrong because no sales were made in commerce by anybody engaged in commerce and nobody engaged in commerce was acquired. Now, just this year on May 24th, the Fifth Circuit in Scranton Construction versus Litton Industries reported in 494 F2d 778 referred to the decision below the very one I'm here on now, it referred to it as a “new deliverance” and refused to follow it. Now, this Court granted certiorari to review this new rule of law and yet now that we're here, the decision of the Court of Appeals for the Ninth Circuit is barely defended. The Solicitor General has filed an amicus brief the other day in which he urges that Sections 3 and 7 should be read as if they were coextensive with the Sherman Act. In other words, you delete all of the language above sales in commerce, but in the course of commerce by a corporation engaged in commerce and treat the Acts as if they required no more than the Sherman Act and curiously enough he says nothing about the Robinson-Patman Act, he just talks about Section 3 and Section 7. We know of course that the Department of Justice in the antitrust division had never been lovers of the Robinson-Patman Act and apparently they don't seem to defend the decision, but the language of those Sections were all the same and whatever decision is made about 3 or 7, would of necessity have apply the Robinson-Patman Section 2. The principal argument made in respondent’s brief is exactly the same as the Solicitor's General, namely that with respect to all of these Acts, Robinson-Patman 2 and 7, they should be read as expansively as the Sherman Act and that nothing is required other than effect on commerce. Now, if I maybe forgiven to characterize them, I would say that these two lines of argument are, 1, would work surgery by excising the specific provisions of Robinson-Patman Sections 3 and 7 and the other, that of the Court below is applying LSD to the language and get -- arriving at a rather strange interpretation. Now, let me turn to the reason in the Court of Appeals. The great Chief Justice Treanor of California once wrote about the use of magic words as if the use of a certain phraseology, somehow decided the case and I respectfully submit that that’s what the Ninth Circuit did. It picks up the words, interstate highway which has an inflated sound divorced from reality, but tax -- a compulsive significance to that and then also we'll look for analogy to the Fair Labor Standards Act which is an Act of quite different language, purpose and background. The Court below talks about interstate highways and if the Court please, that is not a legal term. It is a loose terminology for roads, for whose construction the Federal Government under grant made statute, the Federal Highway Aid Act contributes money. It does so for forest roads, trails, farm to market roads, local rural roads, streets, parkways, county roads, and also state roads selected to connect the principal centers. Respondent called on the petitioners to admit by request for admission and we did admit that 98.5% of these funds received by the State of California went to county roads. We've already observed that Sully-Miller was a street paver in the suburbs of Los Angeles. All roads for which Federal Aid is given are under the jurisdiction of the state, local governments. Federal Act, the Aid Highway Act does not presume to regulate highways or operations of those working on them or supplying materials for them. It does do more than attached conditions with a gift and none of those conditions have anything to do with the problems of this case. And so I respectfully submit that what the decision of the Court below comes to is to advance this proposition, “since every street in every city and every road anywhere in United States unless it connects with other is part of an interstate network of highways. Therefore, the seller of anything used in a street or a road is in commerce and by that reasoning the local society for the care over the blind that sells brooms made by the blind for use to sweeping the streets or the streets cleaner, or the tow truck operator who removes illegally parked cars on the streets, all are engaged in commerce.” Now, this Court over and over again in its interstate commerce decisions has said that the conception -- the concept of commerce is guided by the most practical considerations. Commerce is an intensely practical concept drawn from the normal and accepted course of business, these are statements the Court has made. Now, if this case concerned workers constructing a lock across the canal or a draw bridge across the Mississippi, one might see such an immediacy to their operation of an interstate facility that you might come to the conclusion there practically that the construction of that bridge was an interstate commerce, but I submit that from any practical reality, selling asphaltic concrete to put on a street or a road, 200 miles from the border simply is a horse of another color and so of paving a city street. Now, if the Court please, we get back to our fundamental. Our system of government is federalism, certainly where a federal statute plainly applies. It has to be applied, but when to apply it is going to intrude upon local policies and to apply it requires some procrustean treatment, some stretching then we've been taught by the decisions of this Court that the hand is stayed. Now, the philosophy of the Robinson-Patman Act is a highly debatable one. This Court has frequently commented how it is in conflict with the philosophy of the Sherman Act. California is considered that Robinson-Patman and has deliberately refused to adapt the Robinson-Patman type statute. California's Supreme Court reviewing the matter has said no. California has no Robinson-Patman type of statute and has noted this conflict of policy and yet what has happened here is that a Federal Act has been extended in the California area to something local on misconception that asphaltic concrete is put upon a road. Now if the Court please, California also has not adapted any general anti-acquisition statute. The proposed uniform state antitrust law has deliberately left out a Section 7 type of provision on the idea that acquisitions at a local level have a different impact and deal with different kind of policies and on a national level. So we say again, the question here is not how far Congress could go. I think Congress could go to full length here if it wished to. How far has it gone and in deciding that question, respect has to be paid first to the language Congress has used and secondly, to the Federal structure of the union.
Byron R. White: Under Section 7 (Voice Overlap) --
Moses Lasky: Yes, Your Honor.
Byron R. White: -- if the the company -- one of the company has to be engaged in (Voice Overlap)?
Moses Lasky: The company -- both of them.
Byron R. White: The transactions -- there isn't any transaction language --
Moses Lasky: No, the requirement of Section 7 is Your Honor notes is that the companies, the acquirer and the acquiring each must be engaged.
Byron R. White: But it does -- they don't don't need to be engaged in commerce with respect to the products involved, I take it?
Moses Lasky: I doubt it. But the evidence --
Byron R. White: But doesn't take much of an involvement in commerce side --
Moses Lasky: Well, except the Sully-Miller is not. [Attempt to Laughter] And the plaintiff was called on to produce all his evidence, complete discovery as to what Sully-Miller did and Sully-Miller is simply a local paving contractor and manufacturer of this stuff for local stuff.
Byron R. White: You mean (Voice Overlap) there's no evidence, even bought a broom out of the state?
Moses Lasky: No evidence whatever on that aspect. The respondent produced no evidence whatever on it but the only business it's in --
Byron R. White: How about the machinery that it used in its business?
Moses Lasky: There is a -- one could take a guess of course that it buys its machinery and one might guess that the machinery may have originated originally out of the state, probably came into rest in the state, but there's no evidence on the record on it.
Byron R. White: What if it did? That's engaging in commerce, I take it, isn't it?
Moses Lasky: May or may not be, it depends -- perhaps on how they bought it.
William J. Brennan, Jr.: I take it they have this large delivery trucks (Inaudible) you know, these specially constructed things?
Moses Lasky: Oh! I -- again, the record is silent on it but I would have to take a guess that they do.
William J. Brennan, Jr.: (Voice Overlap) around town here, this enormous (Inaudible) --
Moses Lasky: I would guess they do.
Byron R. White: They are -- those are (Voice Overlap) -- in California, I guess, are they?
Moses Lasky: Pardon?
Byron R. White: They aren't made in California, are they?
Moses Lasky: I don't know. There are large assembly plants in California of all kinds on machinery.
Byron R. White: So it -- but in any event, even if there just isn't any evidence in the record (Voice Overlap).
Moses Lasky: The evidence, that is right. The record is silent on that. Again, I repeat the Court called upon the respondent to take all the discovery and produce all the evidence that they'd wished to bring to bear on the subject and they said nothing about this.
Potter Stewart: Well, what if they did? Am I engaged in commerce just because I drive a car that was made in Detroit?
Moses Lasky: Well, I wouldn't think so.
Warren E. Burger: Or a carpenter if he is using hammer and nails that were made outside the state, a building contractor?
Moses Lasky: I wouldn't think that put them on commerce either.
Warren E. Burger: So the size of the tool whether it's a great big earth moving machine or a hammer wouldn't make any difference --
Byron R. White: But you'd have quite a bit different argument, you'll have a different case if there is evidence in the record that they were regularly buying trucks from out of the state?
Moses Lasky: Yes sir. I suppose if there was a constant flow of trucks here --
Byron R. White: Well, it's in continuous business, its using up its trucks all the time?
Moses Lasky: Yes and -- very well, they may be buying them locally from local distributors. Again, while it's in the record we all know that this kind of machinery is sold by local distributors.
Byron R. White: Well, I agree, but you'd have a different case?[Attempt to Laughter]
Moses Lasky: We would be talking about different things. We would be talking about different things, but I can only talk about the things in the record and I can only reply to the arguments my opponents have presented.
Byron R. White: There isn't anything in the record?
William J. Brennan, Jr.: And the only thing --
Moses Lasky: No, it's silent. The record is silent on it.
William J. Brennan, Jr.: The only thing that bears on it at all is that this end product by Sully is laid on roads?
Moses Lasky: That's right.
William J. Brennan, Jr.: Some of which at least are constructed with -- with the aid of federal funds.
Moses Lasky: That's right, exactly so.
William J. Brennan, Jr.: (Inaudible)
Moses Lasky: The decision of the Court of Appeals was based upon that one fact that a road is an instrumentality of commerce. The asphaltic concrete went into the road therefore it was as a matter of law engaged in commerce. That's the decision of the Court of Appeals. It's not strongly defended as I say. It's being defended -- even the judgment is being defended on the notion that these -- you just ignore the provisions of these laws and say that Congress intended to exercise its commerce power to the utmost using exactly the language which has often been used about the Sherman Act. Now may I --
Harry A. Blackmun: Parsley put you'd be making a different here if this were centered in San Diego rather than Los Angeles?
Moses Lasky: No, I don't think so.
Harry A. Blackmun: Even though then the state line is within 35 miles of such plants as well?
Moses Lasky: When we said 35 miles everybody has been talking generously, the evidence that talks about 5 to 50. I think if we had a case in Delaware, a hot plant operator in Delaware, you might have a different problem because the hot plant might very well be crossing the border, but you get -- that border around Southern California surrounds largely desert area. But again one can conceive where a hot plant operator might be of the crossing state lines. Here, it did not.
Warren E. Burger: But is it true here in Washington. The hot plant operator here might deliver both in Virginia and in Maryland.
Moses Lasky: He might very well. That would be a different case. Then we'd have at least one sale crossing a state line then we'd have the counterpart of Sully-Miller engaged in paving all around here, you'd have interstate commerce? That's a different case and the decision we asked the Court to render here is not going to be the last decision. It’s going to be asked to rendering in questions like this. Now, the second advice from the reasoning of the Court below is that it appeals to the analogy of the Fair Labor Standards Act. That Act provides for minimum wages not only to employees engaged in commerce, but also to employees “engaged in the production of goods for commerce.” And this Court by a divided decision held that the last words even meant engaged in the production of goods for those engaged in commerce based upon the particular legislative history of that Act. Amendments to that Act, divided definitions whereby if some employees who are engaged in commerce or in the production of goods for commerce, all employees of the same employer are deemed brought under the Act and Congress could do that sort of thing on Robinson-Patman in Section 3 and unquestionably on Section 7 if it wished to do so, but it hasn't done so. Now, if the Court please, and this brings me to the Solicitor General's line of argument which I think I can answer very quickly. Whenever Congress has got on legislate, conflicting views of politics, economics, sociology are pressed upon Congress, each one contending for an option and in the end Congress draws a line and makes compromises. Now, one can grant that legislation is to be given a scope commensurate with Congress’ purposes and aims, but Congress is the only judge not only of its goals but of the means it wishes to advance them and of the compromises it wishes to make among the contending factors. And the only way Congress has to express the solution and the compromises that it's forced to make is in words. Now, here the words are absolutely clear, not to be ignored. And talking about the Sherman Act, this Court for example in the Southeastern Underwriters case said the words of the Sherman Act were all comprehensive. Any person who restrains trade falls under the ban of that Act. Here, we have an English language of body of terms each of separate meaning, each having an -- with an ascending order of reach. We have in commerce. We have production of goods for commerce. We have production of a working on instrumentalities of commerce. We have the words affecting commerce and each one reaches out a little further and the affecting commerce reaches out to the farthest extent of the law. These words compromise an armory from which Congress can draw when it wishes to express of its particular purpose and if the Court is to treat all these words as synonymous as you're being asked to do by the Solicitor General, I respectfully submit that corrupts the language, corrupts the law and it impoverishes Congress because it takes away from Congress words it can use. And if the Court should hold that the words selected so carefully by the legislative branch such as engaged in commerce, engaged in the course of commerce don't mean anymore than affecting commerce then Congress is going to be hard put to express itself when it doesn't wish to exercise the commerce power to its fullest extent. It will be driven to circumlocution, negatives and provisos. Now everybody knows the legislative history of the Robinson-Patman Act demonstrates, that Robinson-Patman was the product of a complex series of legislative proposals ending up in compromises that have given many courts headaches in trying to resolve the meaning. I was quoting at that point from the Meyer Paving case in which this Court denied certiorari, recently in 414 US.
Potter Stewart: When was it enacted, in the 30’s?
Moses Lasky: Robinson-Patman? Robinson-Patman was of 1936 Amendment to Section 2 of Clayton which was 1940.
Potter Stewart: It was 1936?
Moses Lasky: Approx -- yes, 1936. Enacted incidentally after this Court in the Bendheim Brothers case or the Darby case and the cases involving Labor Relations Act had explicated the far reach of power that Congress possessed. No doubt as to that this Court by the time Congress enacted this Act had told Congress that it had the most extensive power, nevertheless, there was no extension or change in these words. Similarly, in Celler-Kefauver in 1951 -- 50, they didn't change the words that they used in 1914 despite the fact that they could have and gone much further. I submit the case with this submission. The Congress of the United States still sits and if it is of view, the Department of Justice or others, these three Acts should be made extensive in their reach with the Sherman Act, they can go over to Congress and try to get them enacted and go through all the debates that will occur before the various legislative committees. But in the time we just been going through a period when everybody has been much concerned that the several departments of the government stay within our own proper ambit and at a time like that that's where they should go to Congress not to this Court. The words of these statutes are clear. Thank you.
Warren E. Burger: Thank you. Counsel, I don't think we'll ask you to take a minute-and-a-half to divide your argument. We'll begin at 9:00 o'clock there.